DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.

Claim 1 has been amended to recite, in part, “wherein the posting message acquired from the social networking service and a second posting message acquired from a second social networking service are displayed on the map screen.” Independent claims 6 and 11 have been similarly amended. Applicant contends that this limitation is not taught by the cited prior art (see pages 6-7 of Applicant’s reply). 
Examiner disagrees.
Kinoshita et al. (US 9014969 B2) [hereinafter “Kinoshita”] teaches that the user smartphone 100 can be connected to receive data from a plurality of social networking service (SNS) servers 20 and 30 (see Figure 2 and Col. 6, lines 29-49). As noted in Col. 6, lines 29-49 of Kinoshita, post information can be acquired from one or both of SNS servers 20 and 30 to be displayed on the user terminal. Accordingly, Kinoshita teaches acquiring and displaying posting messages from multiple networking services. This is further evidenced in Figures 10A and 11A, which show multiple posting messages displayed on the map screen; and, as noted in Col. 6, lines 29-49, the multiple posting messages can originate from different SNS servers, i.e. different social networking services. 


Accordingly, the prior art cited does in fact teach the amended limitations of claims 1, 6, and 11. Therefore, Applicant’s arguments are found unpersuasive and the claims stand rejected as presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the claimed “inputter” can be found in at least paragraph [0048] of the specification as-filed. 

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites, in part, “acquiring a second social networking service from a second social network service” (line 13). It is unclear how a second social networking service is acquired from a second social networking service, and if the two recitations of “a second social network service” refer to the same element or not. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “acquiring a second posting message from a second social networking service.”
Furthermore, the claim recites, in part, “the second posting message” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. 

Claims 7-8 and 10 are rejected for the same reasons as claim 6, as claims 7-8 and 10 depend from claim 6 and do not cure the deficiencies of claim 6 noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (United States Patent No. US 9014969 B2) [hereinafter “Kinoshita”] in view of Kim (KR 20130054876) and Bostick et al. (United States Patent No. US 9599484 B2) [hereinafter “Bostick”].

Regarding claim 1, Kinoshita teaches a navigation apparatus comprising:
a second controller comprising another processor and another memory (server 200, control unit 230, and storage unit 220) configured to acquire a posting message relevant to a point from a social networking service (see Col. 10, line 63 to Col. 11, line 31); and
a display controller configured to display the posting message on the map screen so as to be associated with the point relevant to the posting message (see Figure 10A and Col. 11, lines 32-48).

Kinoshita does not expressly teach a first controller comprising a processor and a memory configured to set a search area, the search area being an area surrounded by a boundary line input by a user on a map screen displayed on a display unit. 
Kim generally teaches a navigation search method and system (see [0001]). Kim teaches a controller with a processor and memory (control unit 140; see [0036]) configured to set a search area, the search area being an area surrounded by a boundary line input by a user on a map screen displayed on a display unit (see [0068] and Figure 5C). Kim teaches this methodology allows for a user to easily set a search range, thereby ensuring quickness, accuracy, and ease of search (see [0069]). 


The combination of Kinoshita and Kim further does not expressly teach the display controller is further configured to display a plurality of icons for each type of a social networking service on the map screen, and to display the acquired posting message from the social networking service of an icon that is selected by an operating of the user. 
Bostick generally teaches a navigation and routing system that uses social media information regarding points of interest (see Abstract). Bostick teaches that on the displayed map screen, the user is presented options for which social networking services the user desires to include in the navigation and for the display of points of interest (see Figure 4 and Col. 12, line 27 to Col. 13, line 35).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kinoshita and Kim such that the display controller displays a plurality of icons for each type of a social networking service on the map screen and displays the acquired posting message from the social networking service of an icon that is selected by an operating of the user, in view of Bostick, as Kinoshita teaches that multiple social networking services can be used together (see Figure 2, specifically servers 20 and 30), therefore the methodology taught by Bostick allows the user to select which of the multiple social networking services he/she desires to view content from. 



Regarding claim 2, the combination of Kinoshita, Kim, and Bostick further teaches the display controller is configured to display the posting message on the map screen based on preference information of the user so as to be associated with the point relevant to the posting message, the posting message being relevant to the point within the search area, the posting message including contents relevant to a preference of the user (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above). 

Regarding claim 3, the combination of Kinoshita, Kim, and Bostick further teaches the first controller is further configured to set a category selected by the user for the search area, wherein the display controller is configured to display the posting message belonging to the set category on the map screen so as to be associated with the point relevant to the posting message (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above).

Regarding claim 5, the combination of Kinoshita, Kim, and Bostick further teaches the first controller is further configured to set the point relevant to the posting message selected by the user as a transit point of a guide route, the posting message being selected among the plurality of posting messages displayed on the map screen (see Col. 11, line 32 to Col. 12, line 42 of Kinoshita).

Regarding claim 6, the combination of Kinoshita, Kim, and Bostick, as applied to claim 1 above, teaches a navigation method comprising:
setting one of a plurality of areas, which is surrounded by a boundary line input by a user on a map screen displayed on a display unit, as a search area (see [0068] and Figure 5C of Kim);
acquiring a posting message relevant to a point within the search area from a social networking service (see Col. 10, line 63 to Col. 11, line 31 of Kinoshita and the rejection of claim 1 above); and
displaying the posting message on the map screen so as to be associated with the point relevant to the posting message within the search area (see Figure 10A and Col. 11, lines 32-48 of Kinoshita and the rejection of claim 1 above),
wherein the navigation method further comprising
displaying a plurality of icons for each type of a social networking service on the map screen (see Figure 4 of Bostick); 
displaying the acquired posting message from the social networking service of an icon that is selected by an operating of the user (see Figure 4 and Col. 12, line 27 to Col. 13, line 35 of Bostick and the rejection of claim 1 above);
acquiring a second social networking service from a second social networking service (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick); and
displaying the posting message acquired from the social networking service and the second posting message acquired from the second social networking service on the map screen (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick). 

Regarding claim 7, the combination of Kinoshita, Kim, and Bostick further teaches the displaying the posting message includes displaying the posting message on the map screen based on preference information of the user so as to be associated with the point relevant to the posting message, the posting message being relevant to the point within the search area, the posting message including contents relevant to a preference of the user (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above). 

Regarding claim 8, the combination of Kinoshita, Kim, and Bostick further teaches setting a category selected by the user for the search area, wherein the displaying the posting message includes displaying the posting message belonging to the set category on the map screen so as to be associated with the point relevant to the posting message (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above).

Regarding claim 10, the combination of Kinoshita, Kim, and Bostick further teaches setting the point relevant to the posting message selected by the user as a transit point of a guide route, the posting message being selected among the plurality of posting messages displayed on the map screen (see Col. 11, line 32 to Col. 12, line 42 of Kinoshita).

Regarding claim 11, the combination of Kinoshita, Kim, and Bostick, as applied to claim 1 above, teaches a navigation system comprising:
a terminal (smartphone 100 of Kinoshita); and
a central server (SNS server 200 of Kinoshita), wherein:
the terminal includes
120 of Kinoshita; see Figure 10A and Col. 11, lines 37-41 of Kinoshita),
an inputter configured to receive an input of a boundary line on a map screen displayed on the display (see [0035], [0054], and [0068]-[0069] of Kim),
a first controller comprising a processor and a memory (control unit 160 and storage unit 150 of Kinoshita) including a first computer configured to set an area on the map screen, which is surrounded by the boundary line input to the inputter, as a search area (see [0035] and [0068] of Kim), and
a first communicator configured to transmit information of the search area to the central server (communication unit 140 of Kinoshita; see Col. 6, lines 55-64 of Kinoshita and [0035]-[0037] of Kim), wherein
the inputter is a device used in a case where a user inputs various kinds of information (see [0042]-[0044], [0053]-[0054], and [0068]-[0069] of Kim);
the first controller includes hardware components and an auxiliary storage device (see [0035]-[0037] of Kim and Figure 3 of Kinoshita); and
the first communicator is a communication interface (see Col. 6, lines 55-64 of Kinoshita),
the central server includes
a second controller comprising a processor and a memory including a second computer (control unit 230 and storage unit 220 of Kinoshita) configured to acquire a posting message relevant to a point within the search area from a social networking service (see Col. 10, line 63 to Col. 11, line 31 of Kinoshita and the rejection of claim 1 above), and
210 of Kinoshita; see Col. 10, lines 48-50), wherein
the second controller includes other hardware components and another auxiliary storage device (see Col. 8, line 47 to Col. 9, line 32 of Kinoshita);
the second communicator is another communication interface (see Col. 8, line 47 to Col. 10, line 55 of Kinoshita); and
the first controller is configured to display the posting message on the map screen so as to be associated with the point relevant to the posting message within the search area (see Figure 10A and Col. 11, lines 32-48 of Kinoshita and the rejection of claim 1 above); and
the display is further configured to display a plurality of icons for each type of a social networking service on the map screen, and to display the acquired posting message from the social networking service of an icon that is selected by an operating of the user (see Figure 4 and Col. 12, line 27 to Col. 13, line 35 of Bostick and the rejection of claim 1 above),
wherein the posting message acquired from the social networking service and a second posting message acquired from a second social networking service are displayed on the map screen (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHUL SOOD/               Primary Examiner, Art Unit 3669